18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 1 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 2 of 62




                          EXHIBIT B
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 3 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 4 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 5 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 6 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 7 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 8 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 9 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 10 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 11 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 12 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 13 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 14 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 15 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 16 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 17 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 18 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 19 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 20 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 21 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 22 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 23 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 24 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 25 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 26 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 27 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 28 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 29 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 30 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 31 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 32 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 33 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 34 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 35 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 36 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 37 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 38 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 39 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 40 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 41 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 42 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 43 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 44 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 45 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 46 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 47 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 48 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 49 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 50 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 51 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 52 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 53 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 54 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 55 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 56 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 57 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 58 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 59 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 60 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 61 of 62
18-12908-mg   Doc 24-2    Filed 10/24/18 Entered 10/24/18 15:13:14   Exhibit B -
                         Summary Petition Pg 62 of 62
